Case: 12-3196    Document: 12     Page: 1   Filed: 01/24/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                 ALFRED B. CHARLES,
                      Petitioner,

                             v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent.
                __________________________

                        2012-3196
                __________________________

    Petition for review of the Merit Systems Protection
 Board in case no. NY0353110263-I-1.
                __________________________

                      ON MOTION
                __________________________

                        ORDER

    The United States Postal Service moves to recaption to
 name the Merit Systems Protection Board as respondent.

     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision concerns
 the procedure or jurisdiction of the Board. The employing
 agency is designated as the respondent when the Board
 reaches the merits of the underlying case. Here, the Board
 dismissed Charles’s appeal for lack of jurisdiction. Thus,
Case: 12-3196         Document: 12   Page: 2   Filed: 01/24/2013




 ALFRED CHARLES V. MSPB                                      2


 the Board is the proper respondent in this petition for
 review.
       Accordingly,
       IT IS ORDERED THAT:

     The motion to reform the caption is granted. The re-
 vised official caption is reflected above. The Board should
 calculate its brief due date from the date of this order.

                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s21